43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin T. MCINTOSH, Plaintiff Appellant,v.ASSISTANT UNIT MANAGER HORN;  Joel Herron, Unit Manager;Correctional Officer Rivera;  Correctional Officer Lewis;Correctional Officer Sweat;  Correctional Officer Black;Correctional Officer Gaylean;  Correctional Officer Wallace,Defendants Appellees.
No. 94-6719.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 13, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  William L. Osteen, Sr., District Judge.  (CA-94-145-3)
Marvin T. McIntosh, Appellant Pro Se.  Neil Clark Dalton, North Carolina Department of Justice, Raleigh, NC, for Appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a magistrate judge's order denying reconsideration of his earlier order denying Appellant's motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Appellant's petition for mandamus relief